Citation Nr: 1437231	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  12-09 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a panic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Spears-De Leo, Associate Counsel





INTRODUCTION

The veteran had active military service in the United States Army from January 1966 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

(The issue of entitlement to service connection for a panic disorder is addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran does not have PTSD.


CONCLUSION OF LAW

The Veteran does not have PTSD that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, VA's duty to notify has been satisfied through notice letters dated in October 2010, November 2010, and September 2012, which fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate his claim for service connection and of the appellant's and VA's respective duties for obtaining evidence.  The appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond.  

The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act of 2000 (VCAA) and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Service treatment records (STRs) are associated with the claims file.  All relevant and available post-service treatment records and reports identified by the Veteran have been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

A VA examination was not provided in conjunction with the Veteran's service connection claim for PTSD, and the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As discussed below, the Veteran provided minimal supporting evidence to establish any stressful incident occurring in service that he felt contributed to his current disability.  The Veteran's conclusory lay statements alone are insufficient to trigger VA's duty to provide an examination with an opinion.  Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010).  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with his PTSD claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue decided herein is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires competent evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the criteria in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV); a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Other diagnostic criteria must also be met before a diagnosis of PTSD is warranted.  See DSM-IV PTSD criteria A-F.  (VA has recently changed its regulations, and now requires use of DSM-5, but the change was not made applicable to cases pending before the Board.  79 Fed. Reg. 45093 (Aug. 4, 2014).)

The Veteran contends that he currently suffers from PTSD as a result of his active service in Germany.  See October 2010 VA Form 21-0781.  The Veteran provided minimal supporting evidence to establish any stressful incident occurring in service that he feels contributed to his current disability.  In a PTSD questionnaire the Veteran reported that he suffers from cold sweats and nightmares about Vietnam and being placed in a body bag.  Id.  The Veteran, however, did not provide a description of a verifiable in-service stressor.  Moreover, he did not serve in Vietnam, and his service personnel records show that his military occupational specialty was a photo lab specialist.

The Veteran's STRs are silent for any signs, symptoms, or diagnosis of PTSD.  At entrance, the Veteran reported frequent trouble sleeping, frequent or terrifying nightmares, and depression or excessive worry.  At separation, the Veteran denied the previously reported symptoms, but reported experiencing nervous trouble.  See October 1965 and October 1967 reports of medical history.  His corresponding entrance and separation medical examination reports reflect that the Veteran was assessed as psychiatrically normal.  See October 1965 and October 1967 reports of medical examination.  Indeed, at separation, the physician addressed the Veteran's reported nervous trouble and stated that it was "not pathological."

As stated, service connection for PTSD requires medical evidence of a diagnosis of the disorder in accordance with the DSM-IV.  Post-service medical evidence consists of four records from a private physician, Dr. A.C., who treated the Veteran's hypertension and low back pain.  A June 2011 record noted PTSD as a comorbid disease under the history of present illness section and indicated that the Veteran was seen regularly at the VA for this condition.  A July 2011 record noted PTSD under the clinical impression section of the form, and an October 2011 record contained the notation:  "VA for PTSD & panic attacks."  Additionally, Dr. A.C. provided a note, dated in October 2011, which stated that the Veteran was under her care for hypertension and chronic low back pain and "gives a history of panic attacks and PTSD for which he is followed at the VA."  She wrote that the Veteran "relates his panic attacks to time he spent in the military and continues to struggle with this problem."  The physician's note, however, did not further mention or discuss PTSD.

In June 2012, the Veteran was afforded a VA psychiatric examination in support of his claim for panic attacks.  Although that examination focused on mental disorders other than PTSD, the examiner was not prohibited from diagnosing PTSD or referring the Veteran for a PTSD examination if supported by the examination findings.  The examiner did not diagnose PTSD or refer the Veteran for an additional examination, but instead provided the sole diagnosis of panic disorder.

The record also contains an August 2012 VA treatment record, which reflects a negative PTSD screening test.  The Veteran denied having any nightmares, being constantly on guard, watchful, or easily startled, and feeling numb or detached from others, activities, or his surroundings.  There are no other VA treatment records reflecting complaint of or treatment for PTSD.  Indeed, the Veteran reported at his June 2012 examination that his anxiety was treated with medication, but that he did not participate in any group or individual psychotherapy.  He did not mention or discuss his claimed PTSD.

In light of the foregoing, the Board concludes that the Veteran does not have a current diagnosis of PTSD.  Although the above-described private treatment records contain notations indicating the Veteran has PTSD, there is no indication that they reflect a diagnosis made in conformance with the DSM-IV.  Rather, the notations appear to have been made in response to the Veteran's own self-reported history.  Indeed, Dr. A.C.'s October 2011 note supports this conclusion, when she wrote that the Veteran "gives a history" of PTSD.  Moreover, as late as August 2012, the Veteran denied symptoms of PTSD when screened at the VA.  Thus, a complete review of the claims file leads to the conclusion that, while PTSD was mentioned in private treatment records, the records do not provide medical evidence that the Veteran has a diagnosis of PTSD in accordance with the DSM-IV, as is required by 38 C.F.R. § 4.25.  Therefore, the Board finds the private records to be of minimal probative value as to the issue of whether the Veteran has PTSD.

The Board acknowledges that the Veteran himself believes that he has PTSD as a result of his active service.  While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., anxiety, exaggerated startle response; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

According to 38 C.F.R. § 4.125(a), service connection for PTSD is warranted only when there is a diagnosis of PTSD that conforms to diagnostic criteria under the DSM-IV.  Without evidence of such diagnosis, the preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  No further discussion of the two remaining elements of a PTSD service connection claim is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  For the reasons set forth above, the preponderance of the evidence is against this claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.

REMAND

The Board finds that additional development is required before the issue of service connection for panic disorder is decided.

The Veteran contends that he suffers from panic attacks as a result of his active service in Germany and that he has continued to have panic attacks since that time.  He explained that he was trained as a photographer and photo laboratory specialist, a role that required him to regularly take photographs of battle areas.  The Veteran stated that during active service he experienced severe panic attacks during the day and at night resulting from fear of being killed by enemy snipers while taking photographs on the front line.  See April 2012 Statement.

In July 2011 the Veteran underwent a VA psychiatric examination for mental disorders.  After reviewing the Veteran's claims file and examining the Veteran, the examiner diagnosed the Veteran with panic disorder and opined that the Veterans anxiety was not caused by or a result of military service.  In his rationale, the examiner explained there was no evidence that his anxiety disorder was caused by active service, but rather that it pre-existed active service.  He further noted that the Veteran reported during the examination that chronic panic attacks were a problem prior to service.  The examiner was "unable to give a cause of [the] Veteran's anxiety that began prior to service."

In an addendum opinion obtained in January 2012, the examiner opined that the Veteran's panic disorder clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner's rationale was that the Veteran's "service treatment was not of a level of severity that would aggravate or worsen an anxiety disorder.  There is no documentation of medical care for any mental disorder while in service."

Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Inadequate examinations and opinions include those that provide insufficient supporting rationale or contain only data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  VA examiners must also consider lay statements not rejected by VA and recognize that service connection does not require a diagnosis during service or documentation of continuity of symptomatology via medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (noting that an examiner cannot ignore lay testimony of the veteran where that testimony has not been rejected); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) ("reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran"); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the lack of contemporaneous medical records does not, in and of itself, render lay evidence incredible or serve as an "absolute bar" to service connection).

The Board finds the opinions to be inadequate.  Specifically, the addendum opinion relied on the Veteran's lay statements alone to determine that he clearly and unmistakably had a psychiatric disability that pre-existed entrance to active service.  Furthermore, in opining that the Veteran's pre-existing panic disorder was not aggravated by service, the examiner did not address the Veteran's statements that his panic attacks increased during service.  See, e.g., April 2012 statement.

In light of the foregoing, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any panic disorder.  An opinion as to whether the panic disorder clearly and unmistakably existed prior to his active service and was clearly and unmistakably not aggravated by his service must be provided.

Additionally, attempts to identify and obtain current treatment records should be made before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records (VA or private) related to the Veteran's claimed disability on appeal.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)  The Veteran should also be asked to provide greater detail as to his experiences in service, including his service in Europe, and identify in detail the front-line experiences to which he attributes his panic disorder.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disability other than PTSD, including a panic disorder.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be performed.  

After reviewing the record and examining the Veteran, the examiner should provide the following opinions:

(a)  Did a psychiatric disorder clearly and unmistakably exist prior to entrance to active service?  If so, was the disorder clearly and unmistakably not aggravated during service?  (The evidence relied upon in making these determinations should be set forth in detail.)

(b)  If the a disorder is not found to have clearly and unmistakably existed prior to the active service, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder other than PTSD was caused by or otherwise related to active service.

An explanation should be provided for each opinion, with citation to the record and/or medical principles.  The reasons for accepting or rejecting the Veteran's statements, including those relating to in-service aggravation of a psychiatric disability, should be set forth in detail.  

3.  After completing the above, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate time period for response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


